Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on November 30, 2021. Claim 1 is currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,212,331. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their approach to triggering changes to real-time special effects included in a live streaming video.  These substantial similarities are illustrated in the table below. 

Present Application
Claim 1
Patent 11,212,331
Claim 1
1. A system of triggering changes to real-time special effects included in a live streaming video comprising: a camera to capture a video stream; a display device; a processor; and a memory component having instructions stored thereon, when executed by the processor, causes the processor to perform operations comprising:  
1.  A system of triggering changes to real-time special effects included in a live streaming video comprising: a camera to capture a video stream of a user that is transmitted in real-time to a plurality of client devices, the video stream of the user comprising images of the user; a display device; a processor; and a memory component having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising:
transmitting in real-time the video stream via a network, 
transmitting in real-time the video stream,
causing a live streaming interface to be displayed on the plurality of client devices, wherein the live streaming interface includes the video stream, 
causing a live streaming interface to be displayed on the plurality of client devices, wherein the live streaming interface includes the video stream and a live stream of the video game being played by the user in real-time, wherein the video stream and the live stream of a video game are displayed independently in the live streaming interface,
receiving a trigger to apply one of a plurality of special effects to the video stream, 
receiving a trigger to apply one of a plurality of special effects to the video stream, wherein each of the plurality of special effects is an augmented reality special effect using a combination of a visual effect applied to the user's face in the video stream and a sound effect applied to audio of the video stream,
determining a first special effect of the plurality of special effects is associated with the trigger, 
determining a first special effect of the plurality of special effects is associated with the trigger,
applying in real-time the first special effect to the video stream to generate a video stream having the first special effect, 
applying in real-time the first special effect to the video stream to generate a video stream having the first special effect,
transmitting in real-time the video stream having the first special effect via the network, 
transmitting in real-time the video stream having the first special effect via the network, and
and causing the live streaming interface to be displayed on the plurality of client devices, wherein the live streaming interface includes the video stream having the first special effect.
causing the live streaming interface including the video stream having the first special effect to be displayed on the plurality of client device. 


While the claims are not identical, the patented claims do cover every limitation of the present application’s claim, albeit with additional limitations. For instance, while the present claim recites, “…receiving a trigger to apply one of a plurality of special effects to the video stream…” the patent recites in greater detail, “…receiving a trigger to apply one of a plurality of special effects to the video stream, wherein each of the plurality of special effects is an augmented reality special effect using a combination of a visual effect applied to the user’s face in the video stream and a sound effect applied to audio of the video stream…” So here we can see the patent details how the special effects involves augmented reality with a combination of visual effect on a user’s face with sound effect applied to the audio of a single video stream. On the other hand, the present claim more generally recites applying special effects to a video stream which, could reasonably be interpreted in an embodiment as applying a special effect to the visual portions and audio portions of the same stream, just as the patent explicitly claims. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have applied special effects to the visual and audio portions of a video stream in order to apply special effects to a video stream. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Good et al (US PGPub No: 2014/0281014) in view of Hussain et al (US PGPub No: 2019/0261025), hereafter referred to as Good and Hussain, respectively.

With regards to claims 1, 12, and 20, Good teaches through Hussain, a system of triggering changes to real-time special effects included in a live streaming video comprising: 

a camera to capture a video stream; a display device; a processor; and a memory component having instructions stored thereon, when executed by the processor, causes the processor to perform operations comprising (Good teaches capturing a live stream using a capture source such as a camera; see paragraphs 11-12, Good): 

transmitting in real-time the video stream via a network (Good teaches a live stream that is in “real-time”; see paragraph 12, Good), 

causing a live streaming interface to be displayed on the plurality of client devices, wherein the live streaming interface includes the video stream (Good teaches the live streams being played on playback devices that include smartphones and tablets; see Figure 1, element 170 and paragraphs 16-17, Good), 

receiving a trigger to apply one of a plurality of special effects to the video stream (see Hussain below), 

determining a first special effect of the plurality of special effects is associated with the trigger (see Hussain below), 

applying in real-time the first special effect to the video stream to generate a video stream having the first special effect (Good supports dynamically generating overlays; see paragraph 31, Good), 

transmitting in real-time the video stream having the first special effect via the network, and causing the live streaming interface to be displayed on the plurality of client devices, wherein the live streaming interface includes the video stream having the first special effect (Good supports multiple types of overlays including text animation, and fade-in effects and rotations and other graphics; see paragraphs 23 and 26-27, Good.  The overlays can be dynamically generated based on errors, number of viewers, or usage; see paragraph 31, Good. see Figure 1 and paragraphs 16-17, 31, and 55, Good).  

While Good teaches applying overlaying effects to live video streams, Good does not explicitly cite a trigger to apply one of the special effects to the video stream or determining a first special effect of the plurality of special effects associated with the trigger. In the same field of endeavor, Hussain also teaches an approach to providing graphical overlays within a stream; see abstract, Hussain. Hussain details how real-time event triggers can be utilized for determining when an overlay is applied; see paragraphs 23 and 33, Hussain. The type of event/trigger can affect what graphical overlay is configured to appear; see paragraph 105, Hussain. If a viewer becomes a follower, a text can be conveyed stating the viewer has followed, when a viewer donates, a predetermined animation and text can be conveyed (i.e. trigger to apply one of the special effects to the video stream or determining a first special effect of the plurality of special effects associated with the trigger); see paragraphs 109-110, Hussain. By overlaying graphics onto streams, viewer are better able to customize their experience. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Hussain with those of Good to customize generated graphics to be unique; see paragraph 31, Hussain. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455